Name: 2001/460/EC: Commission Decision of 15 June 2001 terminating the review of Council Regulation (EC) No 2450/98 imposing a definitive countervailing duty on imports of stainless steel bars originating in India (notified under document number C(2001) 1612)
 Type: Decision
 Subject Matter: competition;  Asia and Oceania;  iron, steel and other metal industries;  international trade;  trade;  technology and technical regulations
 Date Published: 2001-06-16

 Avis juridique important|32001D04602001/460/EC: Commission Decision of 15 June 2001 terminating the review of Council Regulation (EC) No 2450/98 imposing a definitive countervailing duty on imports of stainless steel bars originating in India (notified under document number C(2001) 1612) Official Journal L 161 , 16/06/2001 P. 0045 - 0046Commission Decisionof 15 June 2001terminating the review of Council Regulation (EC) No 2450/98 imposing a definitive countervailing duty on imports of stainless steel bars originating in India(notified under document number C(2001) 1612)(2001/460/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(1), and in particular Article 20 thereof,After consulting the Advisory Committee,Whereas:(A) PREVIOUS PROCEDURE(1) By Regulation (EC) No 2450/98(2), the Council imposed a definitive countervailing duty on imports of stainless steel bars (hereinafter referred to as "the product concerned") falling within CN codes ex 7222 20 11, 7222 20 21, 7222 20 31, 7222 20 81, originating in India. The measures took the form of ad valorem duties of between 0 % and 25,5 % on individual exporters, with a residual duty of 25,5 %.(B) CURRENT PROCEDURE1. Request for review(2) Subsequent to the imposition of definitive measures, the Commission received a request for the initiation of an accelerated review of Regulation (EC) No 2450/98, pursuant to Article 20 of Regulation (EC) No 2026/97 (hereinafter referred to as "the basic Regulation"), from one Indian producer, CAPICO Trading Private Limited in Bombay. The company concerned claimed that it was not related to any other exporters of the product concerned in India and that it had not exported the product concerned during the original period of investigation (1 October 1996 to 30 June 1997). The company stated that it intended to begin exporting the product concerned to the Community in the near future.2. Initiation of an accelerated review(3) The Commission examined the evidence submitted by the Indian exporting producer concerned and considered it sufficient to justify the initiation of a review in accordance with the provisions of Article 20 of the basic Regulation. After consultation of the Advisory Committee and after the Community industry concerned had been given the opportunity to comment, the Commission initiated, by a notice in the Official Journal of the European Communities(3), an accelerated review of Regulation (EC) No 2450/98 with regard to the company concerned and commenced its investigation.3. Product concerned(4) The product covered by the current review is the same product as that under consideration in Regulation (EC) No 2450/98, namely stainless steel bars.4. Parties concerned(5) The Commission officially advised the company concerned and the Government of India of the initiation of the procedure. Furthermore, it gave other parties directly concerned the opportunity to make their views known in writing and to request a hearing. However, no such views nor any request for a hearing was received by the Commission.The Commission sent a questionnaire to the company concerned and received a full reply within the required deadline. The Commission sought and verified all information it deemed necessary for the purpose of the investigation and carried out a verification visit to the premises of the company concerned.(C) WITHDRAWAL OF THE REQUEST FOR REVIEW(6) On 20 July 2000, CAPICO Trading Private Limited reported to the Commission that it was withdrawing its request for review. The company based this on the fact which was verified in the investigation, that it had not exported the product concerned to the Community and its intention to export to the Community had not been realised. The Commission therefore considers it appropriate to terminate this review,HAS ADOPTED THIS DECISION:Sole ArticleThe accelerated review of Council Regulation (EC) No 2450/98 concerning imports of stainless steel bars originating in India is hereby terminated.Done at Brussels, 15 June 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 288, 21.10.1997, p. 1.(2) OJ L 304, 14.11.1998, p. 1.(3) OJ C 61, 3.3.2000, p. 3.